Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2756 Page 1 of 11




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
     JOHN A. YACOVELLE, Cal. Bar No. 131781
   3 jyacovelle@sheppardmullin.com
     MARISA B. MILLER, Cal. Bar No. 270860
   4 mmiller@sheppardmullin.com
     KRISTIN P. HOUSH, Cal. Bar No. 286651
   5 khoush@sheppardmullin.com
     JESSE SALEN, Cal. Bar No. 292043
   6 jsalen@sheppardmullin.com
     12275 El Camino Real, Suite 200
   7 San Diego, California 92130-4092
     Telephone: 858.720.8900
   8 Facsimile: 858.509.3691
   9 Attorneys for California Extraction
     Ventures, Inc. and Stephen Corey
  10
                           UNITED STATES DISTRICT COURT
  11
                         SOUTHERN DISTRICT OF CALIFORNIA
  12
  13
       JAVO BEVERAGE CO., INC.,                   Case No. 3:19-CV-01859-CAB-WVG
  14
                         Plaintiff,               JOINT CLAIM CONSTRUCTION
  15                                              HEARING STATEMENT
                v.                                PURSUANT TO PATENT L.R. 4.2
  16
     CALIFORNIA EXTRACTION
  17 VENTURES, INC. AND STEPHEN                   The Hon. Cathy Ann Bencivengo
     COREY,
  18
             Defendants.
  19
  20 CALIFORNIA EXTRACTION
     VENTURES, INC.,
  21
              Counter-Claimant,
  22
         v.
  23
     JAVO BEVERAGE CO., INC.,
  24
              Counterclaim-Defendant.
  25
  26
  27
  28
                                                                Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4841-8503-8271.1                   JOINT CLAIM CONSTRUCTION HEARING STATEMENT
Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2757 Page 2 of 11




   1            Pursuant to this Court’s Patent L.R. 4.2 and to the Case Management Order
   2 (Dkt. 65), Plaintiff and Counterclaim-Defendant Javo Beverage Co., Inc. (“Javo”)
   3 and Defendant and Counter-Claimant California Extraction Ventures, Inc. (“CEV”)
   4 hereby provide their Joint Claim Construction Hearing Statement, Joint Claim
   5 Construction Chart, and Joint Claim Construction Worksheet regarding
   6 constructions of claim terms, phrases, and/or clauses for U.S. Patent Nos.
   7 10,207,200 (“the ’200 Patent”) and 10,293,275 (“the ’275 Patent”) (collectively, the
   8 “Asserted Patents”).
   9            Based on the parties’ Patent L.R. 4.1 disclosures, and Patent L.R. 4.2 meet-
  10 and-confers, the parties do not believe there are any disputed terms or phrases
  11 requiring construction by the Court at this time. The parties have identified three
  12 claim terms for which constructions have been agreed to by the parties. Such
  13 constructions are provided in the attached Joint Claim Construction Chart, and their
  14 adoption by the Court is respectfully requested.
  15            Although no claim construction disputes have been identified for the Court
  16 herein, in its Patent L.R. 4.1 disclosures, Javo has identified certain terms and
  17 phrases that it believes are indefinite. CEV disputes that any of the terms and/or
  18 phrases Javo identified are indefinite, and believes any such terms and/or phrases
  19 have a plain and ordinary meaning to a person of skill in the art. Based on the
  20 parties’ understanding that indefiniteness issues do not need to be addressed at this
  21 time, the parties have not identified any such terms and/or phrases for the Court’s
  22 construction. Instead, the parties agree that any indefiniteness issues are likely to be
  23 narrowed through fact and expert discovery, and will become more focused before
  24 presentation to the Court at a later date.
  25 I.         Terms/Phrases Most Significant to Resolution of Case
  26            The parties do not currently have any claim construction disputes.
  27
  28

                                                   -1-             Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4841-8503-8271.1                      JOINT CLAIM CONSTRUCTION HEARING STATEMENT
Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2758 Page 3 of 11




   1 II.        Anticipated Length of Time Necessary for Claim Construction Hearing
   2            Given that the parties do not currently have any claim construction disputes,
   3 the parties do not believe a Claim Construction hearing is necessary.
   4 III.       Testifying Witnesses
   5            See Section II, above.
   6 IV.        Order of Presentation at Claim Construction Hearing
   7            See Section II, above.
   8 V.         Joint Claim Construction Chart and Joint Claim Construction
   9 Worksheet
  10            A Joint Claim Construction Chart is attached to this Statement as Exhibit A.
  11 A Joint Claim Construction Worksheet for the terms with agreed constructions, is
  12 attached to this Statement as Exhibit B.
  13
       Dated: June 5, 2020
  14
                                         COOLEY LLP
  15
  16
  17                                     By                 /s/ Steven M. Strauss
  18                                                      STEVEN M. STRAUSS
                                                            JEFFREY S. KARR
  19                                                      EAMONN J. GARDNER
  20                                                         ERIN C. TRENDA
                                                         ALEXANDER R. MILLER
  21                                                     JOANNA L. HUBBERTS
  22
                                                 Attorneys for Plaintiff and Counterclaim-
  23                                             Defendant JAVO BEVERAGE CO., INC.
  24
  25
  26
  27
  28
       SMRH:4841-8503-8271.1
                                                  -2-
                                                 JOINT CLAIM CONSTRUCTION HEARING STATEMENT
Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2759 Page 4 of 11




   1 Dated: June 5, 2020
   2                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   3
   4
                                      By                    /s/ John A. Yacovelle
   5                                                      JOHN A. YACOVELLE
   6                                                       MARISA B. MILLER
                                                           KRISTIN P. HOUSH
   7                                                          JESSE A. SALEN
   8
                                               Attorneys for Defendant and Counter-Claimant
   9                                                  CALIFORNIA EXTRACTION
  10                                           VENTURES, INC. and Defendant STEPHEN
                                                                 COREY
  11
  12
  13
  14            CERTIFICATION REGARDING ELECTRONIC SIGNATURES
  15            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
  16 Policies and Procedure Manual, I hereby certify that the content of this document is
  17 acceptable to counsel for Plaintiff and Counterclaim-Defendant Javo Beverage Co.,
  18 Inc., and that I have obtained counsel Steven M. Strauss’ authorization to affix his
  19 electronic signature to this document.
  20
  21
  22
  23
  24
  25
  26
  27
  28
       SMRH:4841-8503-8271.1
                                                  -3-
                                                 JOINT CLAIM CONSTRUCTION HEARING STATEMENT
Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2760 Page 5 of 11




                        EXHIBIT A




                        EXHIBIT A

                                 Exhibit A, page 4
                   Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2761 Page 6 of 11




        EXHIBIT A: JOINT CLAIM CONSTRUCTION CHART PURSUANT TO PATENT L.R. 4.2(C)

The parties have not identified any claim construction disputes.




SMRH:4831-8469-7023.1                                              -- 1 --
                                                            Exhibit A, page 5
Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2762 Page 7 of 11




                        EXHIBIT B




                        EXHIBIT B

                                 Exhibit B, page 6
                   Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2763 Page 8 of 11




     EXHIBIT B: JOINT CLAIM CONSTRUCTION WORKSHEET PURSUANT TO PATENT L.R. 4.2(C)

I.       U.S. Patent No. 10,293,275

              Patent Claim              Agreed Proposed           Plaintiff’s   Defendants’      Court’s
  (Terms for Construction in Bold)        Construction           Construction   Construction   Construction
 1. A method, comprising:              grinding
 grounding a raw material into a
 plurality of particles comprising a
 range of pre-selected particle sizes;
 wherein the range of pre-selected
 particle sizes are selected such that
 the particles form an interlocking
 network as the particles nest against
 each other, thereby decreasing an
 interstitial spacing within a matrix
 of the raw materials within an
 extraction vessel;
 packing the ground raw materials
 into the extraction vessel; and
 distributing a flow of pressurized
 solvent at a base of the extraction
 vessel to extract the ground raw
 materials.

 * This term is also recited by claims
 8, 9, and 10.
 1. A method, comprising:              any organic
                                       substance (including

SMRH:4812-8683-9743.1                                     -1-
                                                    Exhibit B, page 7
                   Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2764 Page 9 of 11




 grounding a raw material into a         coffee, tea,
 plurality of particles comprising a     botanical herbs,
 range of pre-selected particle sizes;   spices, cocoa, fruits,
 wherein the range of pre-selected       and nutraceuticals)
 particle sizes are selected such that
 the particles form an interlocking
 network as the particles nest against
 each other, thereby decreasing an
 interstitial spacing within a matrix
 of the raw materials within an
 extraction vessel;
 packing the ground raw materials
 into the extraction vessel; and
 distributing a flow of pressurized
 solvent at a base of the extraction
 vessel to extract the ground raw
 materials.

 * This term is also recited by claims
 8, 9, and 10.




SMRH:4812-8683-9743.1                                      -2-
                                                     Exhibit B, page 8
                  Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2765 Page 10 of 11




II.      U.S. Patent No. 10,207,200

             Patent Claim                 Agreed Proposed        Plaintiff’s   Defendants’      Court’s
  (Terms for Construction in Bold)          Construction        Construction   Construction   Construction
 5. A method of extracting a             any organic
 compound from an extractable            substance (including
 material using an extraction            coffee, tea,
 column comprising:                      botanical herbs,
 packing the extraction column with      spices, cocoa, fruits,
 said extractable materials; directing   and nutraceuticals)
 a flow of pressurized solvent into a
 base of the extraction column;
 compressing the extractable
 materials via hydraulic compression
 from energy created and stored
 within the extraction column;
 wherein increasing the temperature
 of the flow of pressurized solvent
 occurs from a sudden release of
 thermal energy when the
 pressurized solvent drives deeply
 into a bed of packed extractable
 materials;
 increasing a temperature of the flow
 of pressurized solvent to manipulate
 a flavor profile of an effluent


SMRH:4812-8683-9743.1                                     -3-
                                                    Exhibit B, page 9
                  Case 3:19-cv-01859-CAB-WVG Document 83 Filed 06/05/20 PageID.2766 Page 11 of 11




 extracted from the extractable
 materials; and
 wherein the increase in temperature
 of the flow of pressurized solvent is
 centralized at a dividing line
 between a leading edge of
 pressurized solvent rising up the
 extraction column and the bed of
 packed extractable materials.




SMRH:4812-8683-9743.1                                    -4-
                                                   Exhibit B, page 10
